



CURO GROUP HOLDINGS CORP.
Amendment No. 1 to Restricted Stock Unit Grant Notice


CURO Group Holdings Corp. (the “Company”), pursuant to its 2017 Incentive Plan,
as amended from time to time (the “Plan”), has granted to Participant Restricted
Stock Units pursuant to a Restricted Stock Unit Grant Notice dated [December 2,
2017] (the “Grant Notice”), a related Restricted Stock Unit Award Agreement (the
“Award Agreement”), and the Plan.


The Grant Notice is hereby amended as follows:


Withholding Tax Election. The paragraph of the Grant Notice entitled
“Withholding Tax Election” is hereby deleted in its entirety and replaced with
the following:


Withholding Tax Election. Withholding Taxes shall be satisfied as provided in
Section 10(a) of the Amended and Restated Award Agreement attached hereto as
Attachment I.


Amended and Restated Award Agreement. The Award Agreement has been amended and
restated by the Committee. All references in the Grant Notice to the “Award
Agreement” shall be deemed to refer to the Amended and Restated Award Agreement
attached hereto as Attachment I, and incorporated herein in its entirety.


Effect of Amendment. The Amended and Restated Award Agreement and this Amendment
No. I to the Grant Notice shall be effective as of December 3, 2018. Except as
expressly modified by this Amendment No. 1, the terms of the Grant Notice shall
remain in full force and effect, and are hereby ratified and confirmed. The
Award and the Grant Notice, as amended by this Amendment No. 1, remain subject
to all terms of the Plan, which is attached hereto as Attachment II and
incorporated herein in its entirety.


CURO Group Holdings Corp.
By:     
Signature
Title:         
Date:         


Attachments: Amended and Restated Restricted Stock Unit Award Agreement and 2017
Incentive Plan







--------------------------------------------------------------------------------






Attachment I


CURO Group Holdings Corp.


Amended and Restricted Stock Unit Award Agreement


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (this “Agreement”), CURO Group Holdings
Corp., a Delaware corporation (the “Company”) has granted you Restricted Stock
Units (this “Award”) under its 2017 Incentive Plan (the “Plan”) for the number
of Restricted Stock Units indicated in the Grant Notice.
If there is any conflict between the terms in this Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan will have the same
definitions as in the Plan.
The details of your Restricted Stock Unit Award, in addition to those set forth
in the Grant Notice and the Plan, are as follows:
1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by or on behalf of the Company for your
benefit (the “Account”) the number of Restricted Stock Units subject to the
Award. This Award was granted in consideration of your services to the Company.


2.Vesting. Subject to the limitations contained herein, your Award will vest as
provided in your Grant Notice. Vesting will cease upon your Termination. Upon
such Termination, the Restricted Stock Units credited to the Account that were
not vested on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in or to such
underlying shares of Stock.


3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for capitalization adjustments, as provided in
Section 11 of the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Stock shall be created pursuant to this Section
3. Any fraction of a share will be rounded down to the nearest whole share.


4.Securities Law Compliance. You may not be issued any shares of Stock under
your Award unless the shares of Stock underlying the Restricted Stock Units are
then registered under the Securities Act or, if not registered, the Company has
determined that such issuance of the shares would be exempt from the
registration requirements of the Securities Act. The issuance of shares of Stock
must also comply with all other applicable laws and regulations governing the
Award, and you shall not receive such Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.


5.Transfer Restrictions. Prior to the time that shares of Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.


a.Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Stock or other
consideration hereunder, pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this Award with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.


b.Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company, designate a third party who, on your
death, will thereafter be entitled to receive the shares issuable in respect of
your Award. In the absence of such a designation, your executor or administrator
of your estate will be entitled to receive any Stock or other consideration that
vested but was not issued before your death.







--------------------------------------------------------------------------------





6.Date of Issuance.


a.In the event one or more Restricted Stock Units vests, the Company shall issue
to you one (1) share of Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above).
The issuance date determined by this paragraph is referred to as the “Original
Issuance Date”.


b.If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.


c.The form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.


7.Dividends. You shall be entitled to any cash dividends, stock dividends or
other distribution declared that you would have received had your Restricted
Stock Units been actual shares of Stock on the date of such distribution;
provided, however, that the Company will retain custody of all dividends and
distributions, if any (“Retained Distributions”)(and such Retained Distributions
shall be subject to forfeiture and the same restrictions, terms and vesting and
other conditions as are applicable to the Restricted Stock Units) until such
time, if ever, as the Restricted Stock Units with respect to which such Retained
Distributions shall have been made, paid or declared shall have become vested,
and such Retained Distributions shall not bear interest or be segregated in a
separate account. Any applicable Retained Distributions shall be delivered to
you as soon as practicable following each applicable vesting date.


8.Restrictive Legends. The shares of Stock issued under your Award shall be
endorsed with appropriate legends as determined by the Company.


9.Award Not a Service Contract. This Agreement is not an employment or service
contract, and nothing in this Agreement will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or of the Company or an Affiliate to continue your service. In
addition, nothing in this Agreement will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as an employee, director of or
consultant for the Company or an Affiliate.


10.Withholding Obligations.


a.On or before the time you receive a distribution of the shares of Stock
underlying your Award, and at any other time as reasonably requested by the
Company in accordance with applicable tax laws, you hereby agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate that
arise in connection with your Award (the “Withholding Taxes”) measured based on
the Fair Market Value of such shares of Stock as of the trading day immediately
preceding the day shares of Stock are issued to you pursuant to Section 6. The
Company or any Affiliate may, in the discretion of the Company, satisfy all or
any portion of the Withholding Taxes obligation relating to your Award by any of
the following means or by a combination of such means: (i) causing you to sell
that portion of the shares of Stock to be delivered pursuant to your Award
necessary to generate a cash payment sufficient to satisfy the Withholding
Taxes, and to remit such cash payment to the Company, or (ii) withholding shares
of Stock from the shares of Stock issued or otherwise issuable to you in
connection with the Award with a Fair Market Value (measured as of the date
shares of Stock are issued to pursuant to Section 6) equal to the amount of such
Withholding Taxes. Alternatively, at your option, you may elect to remit a cash
payment to the Company equal to the full amount of such Withholding Taxes.
Notwithstanding the foregoing, the number of such shares of Stock sold or
withheld pursuant to clause (i) or (ii), or the amount of any cash payment
tendered to the Company to satisfy such Withholding Taxes, will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using appropriate withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes, as determined by the Company.


b.Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any shares of
Stock.


c.In the event the Company’s obligation to withhold arises prior to the delivery
to you of shares of Stock or it is determined after the delivery of shares of
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.


11.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its officers, directors, employees or Affiliates related to
tax liabilities arising from your Award or your other compensation.


12.Notices. Any notices provided for in your Award or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such





--------------------------------------------------------------------------------





documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered a general, unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Agreement.


14.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company, any compensation recovery policy otherwise required by applicable law,
and any stock ownership guidelines adopted by the Company from time to time.
  
15.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “open window” periods under, and as otherwise
permitted by, the Company’s insider trading policy, in effect from time to time.


16.Effect On Other Employee Benefit Plans. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.


17.Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares of Stock to be issued pursuant to this
Award until such shares are issued to you. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this Award, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.


18.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.


19.Miscellaneous.
a.The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.


b.You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


c.You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.


d.This Agreement will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


e.All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.


This Amended and Restated Restricted Stock Unit Award Agreement is effective as
of December [__], 2018.







--------------------------------------------------------------------------------






Attachment II


2017 Incentive Plan
(see attached)





